Title: From Thomas Jefferson to James Madison, 12 August 1808
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello Aug. 12. 08.
                  
                  Your’s of the 10th. came to hand yesterday & I return you Foronda’s, Tufts, Soderstrom’s & Turreau’s letters. I think it is become necessary to let Turreau understand explicitly that the vessels we permit foreign ministers to send away are merely transports for the conveyance of such of their subjects as were here at the time of the embargo, that the numbers must be proportioned to the vessels as is usual with transports, and that all who meant to go away must be presumed to have gone before now, at any rate that none will be accomodated after the present vessel. we never can allow one belligerent to buy & fit out vessels here to be manned with his own people & probably act against the other.—you did not return my answer to Sullivan. but fortunately I have recieved another letter which will enable me to give the matter an easier turn, & let it down more softly. should the conference announced in mr Pinckney’s letter of June 5. settle friendship between England & us, & Bonaparte continue at war with Spain, a moment may occur favorable, without compromitting us with either France or England for seizing our own from the Rio Bravo to Perdido as of right, & the residue of Florida as a reprisal for spoliations. I have thought it proper to suggest this possibility to Genl. Dearborne & mr Smith & to recommend an eye to it in their rendezvousing & stationing the new Southern recruits & gunboats, so that we may strike in a moment when Congress says so.—I have appointed Genl. Steele, successor to Shee.—Mr. & Mrs. Barlow & Mrs. Blagden will be here about the 25th. may we hope to see mrs Madison & yourself then, or when? I shall go to Bedford about the 10th. of September. I salute you with constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
               